      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 1 of 32




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLUMBIA

____________________________________
STEVEN E. SHAW                          )
      1981 Grandon Loop Road            )
      Virginia Beach, VA 23456,         )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )   CIVIL ACTION NO. 1:20-cv-00410-RDM
                                        )
THE HONORABLE THOMAS B. MODLY )
      Acting Secretary of the Navy      )
      Department of the Navy            )
      1000 Navy Pentagon, Room 4D652 )
      Washington, DC 20350,             )
                                        )
CHRISTOPHER GRADY                       )
      Admiral, United States Navy       )
      United States Fleet Forces        )
      Commander                         )
      1562 Mitscher Ave., Suite 250     )
      Norfolk, VA 23551,                )
                                        )
DEWOLFE MILLER                          )
      Vice Admiral, United States Navy )
      Naval Air Forces                  )
      Commander                         )
      P.O. Box 357051                   )
      San Diego, CA 92135-7051,         )
                                        )
ROY KELLEY                              )
      Rear Admiral, United States Navy )
      Naval Air Forces Atlantic         )
      Commander                         )
      1562 Mitscher Ave., Suite 300     )
      Norfolk, VA 23511-3437,           )
                                        )
TIMOTHY C. PARLATORE                    )
      Esquire                           )
      One World Trade Center, Ste. 8500 )
      New York, NY 10007 ,              )
                                        )
      Defendants.                       )
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 2 of 32




                           FIRST SUPPLEMENTAL COMPLAINT

       Plaintiff, Lieutenant (Lt.) Steven Shaw, United States Navy (“Navy”), by and through

undersigned counsel, files this Complaint against the defendants, alleging as follows:

                                              PARTIES

1. Plaintiff Lt. Shaw is an active duty officer in the Navy.

2. Defendant Mr. Modly is the Acting Secretary of the Navy and is named in his official

   capacity as the head of the Department of the Navy (DON), which unlawfully provided

   information to Defendant Mr. Parlatore in violation of the Privacy Act. See 10 U.S.C. §

   8013(a).

3. Defendant Admiral (Adm.) Grady is the Commander of the United States Fleet Forces. He is

   the party responsible for convening a second Command Directed Investigation (CDI) against

   Lt. Shaw. Defendant Adm. Grady is sued in his official and individual capacities.

4. Defendant Vice Admiral (Vice Adm.) Miller is the Commander of Naval Air Forces, and has

   conspired with Adm. Grady to convene the second retaliatory CDI. Defendant Vice Adm.

   Miller is sued in his official and individual capacities.

5. Defendant Rear Admiral (Rear Adm.) Kelley is the Commander of Naval Air Forces

   Atlantic, and was the Convening Authority of the Field Naval Aviator Evaluation Board

   (FNAEB) against Lt. Shaw. Defendant Rear Adm. Kelley conspired with Adm. Grady to

   convene the second retaliatory CDI. Defendant Rear Adm. Kelley is being sued in his official

   and individual capacities.

3. Defendant Mr. Parlatore is the civilian attorney for Commander (Cmdr.) Martin Weyenberg,

   Cmdr. Bryan Roberts, and Lieutenant Colonel (Lt. Col.) Michael Nesbitt, U.S. Marine Corps,

   three individuals who committed substantiated acts of whistleblower reprisal against Lt.


                                            Page 2 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 3 of 32




   Shaw. Mr. Parlatore unlawfully solicited information protected by the Privacy Act and

   committed libel per se when he published two statements falsely accusing Lt. Shaw of

   having committed a crime.

                                  JURISDICTION AND VENUE

4. This action seeks review of certain actions taken by Defendants which were arbitrary,

   capricious, an abuse of discretion, contrary to constitutional right and not in accordance with

   law. 5 U.S.C. § 701 et seq. This action is also brought due to the DON’s and Mr. Parlatore’s

   failure to comply with the Privacy Act. 5 U.S.C. § 552a(g).

5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because it is a case

   arising under the laws of the United States, and is brought under the Privacy Act, 5 U.S.C. §

   552a(g). The relief requested herein is authorized under 5 U.S.C. § 701 and 5 US.C. § 552a.

6. This Court has supplemental jurisdiction over Lt. Shaw’s state law claim against Defendant

   Mr. Parlatore under 28 U.S.C. § 1367.

7. Venue is proper in this Court under 28 U.S.C. § 1391(e) because this is the judicial district in

   which Defendant Mr. Modly is located and is where a substantial part of the events or

   omissions giving rise to the claim occurred.

8. In accordance with 28 U.S.C. § 2401(a), this action is brought within six years of all final

   actions taken by Defendants sued under the APA, and within one This action is brought

   within 2 years of the wrongful disclosures in violation of the Privacy Act and 1 year of

   Defendant Parlatore publishing the defamatory statements per D.C. Code § 12-301(4).

                                         INTRODUCTION

9. The U.S. Navy was confronted by allegations of institutional racism against African

   American student pilots (SPs) and unlawful gambling between pilot instructors and students


                                           Page 3 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 4 of 32




   for alcohol during 2017. These allegations formed the bases of Equal Opportunity (EO)

   complaints and Congressional Inquiries. One of the “whistleblowers” regarding these

   allegations was Lt. Shaw. Once the Navy learned Lt. Shaw was responsible for making this

   information available outside of the Navy, the Navy undertook a deliberate and far reaching

   scheme to undermine his credibility and destroy his Naval career through the pursuit of a

   retaliatory CDI and various administrative actions intended to strip him of a security

   clearance, his Naval Aviator wings, promotion, and reputation.

10. The Secretary of the Navy, after being confronted with the reprisal activity as substantiated

   by the Department of Defense (DoD) Inspector General (IG), on or about January 2020,

   directed that all of the adverse actions be rescinded which were premised on the corrupt CDI.

   The investigation process was corrupt in that the investigator was found to have written

   statements for witnesses and witnesses were found to have made false official statements in

   support of the adverse actions being pursued against Lt. Shaw. In addition, investigating

   officials confirmed that the allegations of racist activity were found to be substantiated,

   which was communicated via telephone, but when the report was written up they were

   determined to officially be unsubstantiated. Shortly after the Secretary of the Navy

   appropriately ordered the corrective action, the Navy leadership (Flag level officers) directed

   The Secretary of the Navy also authorized another “clean” investigation be conducted on Lt.

   Shaw, focused on the same issues and witnesses with a caveat that neither the witnesses nor

   the investigator could rely on their previous statements. This direction to exclude exculpatory

   information and attempt to achieve a “clean way” to “get” Lt. Shaw gives rise to this action.

   The campaign against Lt. Shaw was not confined to the official administrative actions but

   also through a surrogate, Attorney Parlatore, who represents the offending lower level


                                           Page 4 of 32
        Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 5 of 32




    commander, executive officer, and investigating officer, through the mass distribution of

    correspondence within the Navy and within Congress, which includes accusing Lt. Shaw of

    committing crimes without basis in fact or law.

                                   FACTUAL BACKGROUND

                                      Whistleblower Reprisal.

11. Lieutenant Shaw commissioned in the Navy in May 2009. In October 2016, he transferred

    from VFA-131 to VFA-106 at Naval Air Station (NAS) Oceana, Virginia, as an F/A-18

    Instructor Pilot (IP).

12. Beginning April 2017, Lt. Shaw intertwined with the EO cases of two African American SPs

    in VFA-106. Both SPs were experiencing racial discrimination at the hands of numerous IPs

    and the chain of command at VFA-106. The extent of the racial discrimination, which

    resulted in the disenrollment of both SPs from the F/A-18 training pipeline, 1 was quite

    alarming, and included such acts as derogatory comments about the two in a WhatsApp

    communication group amongst IP graduates of the Naval Academy; this group referred to

    themselves as the “Pure Bloods.” Lieutenant Shaw’s involvement consisted of assisting the

    two SPs in drafting congressional inquiries and EO complaints, and correspondence with

    Senator Mark Warner’s office on the matter.




1
  Following completion of the EO investigation, one of the pilots was reinstated in training. See
https://www.military.com/daily-news/2019/07/11/marine-pilot-will-get-2nd-shot-fighter-
training-after-racial-bias-investigation.html (last visited December 10, 2019). The other pilot was
discharged from the Navy prior to completion of the investigation. The EO investigations, which
were previously substantiated by Vice Adm. Miller, have since been unsubstantiated by Rear
Adm. Kelley following publication of DoD IG report of whistleblower retaliation, discussed
herein. The appeals of those investigations are ongoing, and are the subject of a lawsuit in this
Court under the Freedom of Information Act. Case No. 1-19-cv-02983-ABJ.


                                           Page 5 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 6 of 32




13. In November 2017, Lt. Shaw was approached by numerous SPs regarding the illegal practice

   of gambling between pilot instructors and students in exchange for alcohol called “bottle

   bets” during the recent Carrier Qualification (CQ) phase of instruction, which are described

   as follows:

                 Bottle bet wagers are wagers between the [Landing Signal Officer
                 (LSO)] instructors and student pilots related to the student’s
                 performance (i.e., catching the target wire, maintaining a certain
                 boarding rate, no technique wave offs or bolters) during CQ that
                 were paid off with bottles of alcohol. The LSO instructor would
                 grade the student’s performance and inform them at the completion
                 of the CQ as to the outcome of their bet.

   One of the concerns besides the illegal gambling activity, fraternization between instructors

   and students, and fostering of a frat- like culture/ atmosphere of alcohol consumption within

   the Naval Air community, was that the practice was geared by the instructor LSO’s to

   manipulate student performance given that the assignment of marks was entirely within their

   discretion.

14. Lieutenant Shaw filed a complaint with the United States Fleet Forces Command (USFF) IG

   office on November 3, 2017, informing that the bottle bets were being conducted in violation

   of 5 C.F.R. § 2635.301, “Gifts Between Employees.” Attached to the IG complaint were

   several supporting documents, including correspondence informing the SPs that “[a]ll bets

   must be settled prior to receiving CQ stamp in logbook.” The USFF IG forwarded the matter

   to the Commander, Naval Air Forces Atlantic (CNAL) IG, which then sent a copy of the

   complaint to the Commander, Strike Fighter Wing Atlantic, who in turn forwarded it to the

   LSO community; a large uproar resulted within VFA-106 and the LSO community, and the

   complaint was soon distributed across the entire fleet.




                                            Page 6 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 7 of 32




15. On December 15, 2017, the Executive Officer (XO) for VFA-106, Lt. Col. Nesbitt, held an

   all-instructor meeting, during which he said that “bets [bottle bets] are a naval aviation

   tradition, and if anyone wants to make bets, they can.” He also publicly announced that there

   would be negative consequences for anyone who seeks redress through IG channels. With no

   resolution being taken to discontinue the bottle bets, Lt. Shaw felt it necessary to elevate the

   issue to Senator Warner’s office, which he did on December 19, 2017.

16. Senator Warner’s office forwarded the matter to the Naval Inspector General

   (NAVINSGEN), and an IG investigation was opened. Upon best information and belief,

   Cmdr. Roberts, the former head of the LSO school and the individual who ended up serving

   as the IO for the CDI against Lt. Shaw, learned of the IG investigation, and sent

   correspondence to the CNAL (Rear Adm. Roy Kelley), the Commander, Naval Air Forces

   (CNAP/F) (Vice Adm. DeWolfe Miller), and the Chief of Naval Air Training (CNATRA)

   stating that he was “attempting to check” his emotions, but could not “hide [his] passion,”

   and that he had “serious concerns” for the Navy’s heritage, culture, and warrior ethos if it

   “len[t] credence to individuals that do not have the character or fortitude to address these

   issues in person.”

17. On February 24, 2018, the CNAF, Vice Adm. Miller–the same individual who initially

   substantiated the EO investigations of the two African American SPs but then remanded

   them for further investigation allowing them to become unsubstantiated–released a message

   to all Naval Air forces terminating the practice of bottle bets. Vice Admiral Miller wrote, in

   part, that “practices like bottle bets with landing signal officers casts those in positions of

   leadership and mentoring as betting against the success of their charges … And practices

   where instructors expect to receive gifts from their students do not reflect who we are.”


                                            Page 7 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 8 of 32




18. Upon receipt of Vice Adm. Miller’s message terminating bottle bets, and upon best

   information and belief, Cmdr. Roberts wrote a rage fueled email encompassing his disdain

   for those who brought about the end of this practice, and insinuating that the command had

   cowed to Lt. Shaw’s IG complaints. He concluded his email with, “Don’t get me wrong; I’m

   not trying to burn this place down. I want to burn the rest of the motherf*****’s houses

   down, so ours is the one left standing. The last beacon of hope and a safe haven for those that

   still believe in what we should stand for.”

19. On March 6, 2018, Cmdr. Roberts composed another email stating “bottle bets are forbidden

   … after a malcontent VFA-106 core IP launched a Navy and congressional IG on tradition

   that dates back to straight decks on the Great Lakes. Giant can of worms that I’m considering

   on how to unleash on the world.”

20. On April 4, 2018, an article regarding the racial discrimination against the two African

   American SPs Lt. Shaw previously assisted was published on Military.com. Lieutenant Shaw

   was quoted in the article expressing his belief that “the uniform nature of pilot culture creates

   a breeding ground for implicit biases of all kinds to take hold, including racial, gender, and

   even personality-based prejudice.” The article “drew the ire” of many of the IPs. Indeed,

   upon best information and belief, Lt. Col. Nesbitt was quoted saying, “I’m going to destroy

   him,” which, to others, appeared to be a statement expressing his intent to retaliate against Lt.

   Shaw.

21. On April 5, 2018, Cmdr. Martin Weyenberg, then Commanding Officer (CO) of VFA-106,

   called Lt. Shaw to discuss the Military.com article and informed Lt. Shaw that he would be

   left off the flight schedule for April 6, 2018, to let people “calm down.” During the call,

   Cmdr. Weyenberg also discussed whether Lt. Shaw was teaching the “standard,” and that if


                                           Page 8 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 9 of 32




   Lt. Shaw “had different techniques for doing things in the aircraft, ‘that was okay, after he

   [Lt. Shaw] finished the Instructor Under Training (IUT) syllabus.”

22. Following the publication of the Military.com article, Lt. Shaw’s command forced him to

   undergo a command directed assessment of his “mental state,” a euphemism for a command

   directed mental health evaluation convened for the purpose of giving the command reason to

   take further adverse administrative action against Lt. Shaw.

23. On April 11, 2018, an all-instructor meeting was held to discuss syllabus and instructional

   standardizations, and the process for IPs to submit change requests. This was the first time

   such information was disseminated in a public setting to the IPs, and based on the timing of

   the meeting in relation to the publication of Military.com article–of which the entire squadron

   had knowledge–it was apparent the meeting was convened to publicly debase Lt. Shaw.

24. The very next day, on April 12, 2018, per the guidance provided at the all-hands meeting, Lt.

   Shaw submitted four change requests to his chain of command and all VFA-106 IPs, one of

   which recommended introducing mechanisms into the syllabus that encouraged individuals

   to, or at least protected individuals who do, “speak up.” Lieutenant Shaw’s expressed

   concern when submitting the change requests was that “[t]he kind of ostracism and

   retaliation [he] received for reporting institutionalized illegal behavior [bottle bets], such as

   being recommended to a mental health evaluation, send[s] a very clear message that anyone

   who attempts to improve or change the organization for the better will be met with extreme

   negative and potentially career-ending consequences.” Upon best information and belief, Lt.

   Col. Nesbitt forwarded his copy of the email to his personal email account. He also

   forwarded a copy of the email to Cmdr. Roberts to use as evidence in the CDI.




                                            Page 9 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 10 of 32




25. On April 25, 2018, one of the SPs, Lieutenant Junior Grade (Lt. j.g.) Ryan Rojeski,

   disqualified (DQ) during CQ due to an in-flight engagement caused by a late wave-off from

   the LSOs standing on the flight deck. Lieutenant Junior Grade Rojeski was required to attend

   a Performance Review Board (PRB)–which ended up being three, as the first two were

   deficient. During each one of the Boards, Lt. j.g. Rojeski was asked whether he had worked

   with Lt. Shaw in preparation for the CQ, and was told he would be given a “free pass” if he

   implicated Lt. Shaw in any wrongdoing. While Lt. j.g. Rojeski said he had worked with Lt.

   Shaw in other phases of training, he did not receive any training from Lt. Shaw during CQ.

26. Despite the fact that flight data proved Lt. j.g. Rojeski’s DQ was caused by a late wave-off

   from squadron LSOs, and had nothing to do with Lt. Shaw, for the first time, Lt. Shaw was

   directed not to work with the SPs on May 3, 2018.

27. The next day, May 4, 2018, Lt. Col. Nesbitt and Cmdr. Weyenberg met with a Staff Judge

   Advocate (SJA) to receive guidance on potential courses of action against Lt. Shaw. During

   this meeting, Lt. Shaw’s command purposefully misrepresented certain facts, in order to

   receive guidance that would fit their desired end state of having a CDI that was “conducted

   via ‘concrete legal means.’” They insinuated that Lt. Shaw was teaching “unauthorized CQ

   techniques” to SPs which had resulted in mishap or injury, purposefully omitting the fact that

   Lt. j.g. Rojeski, the one SP they were referring to, did not receive any such instruction from

   Lt. Shaw.

28. Based on the misleading information, the SJA advised Lt. Shaw’s command to issue Lt.

   Shaw a letter of instruction (LOI) to serve as a formal counseling document to note any

   deficiencies, and to see if Lt. Shaw’s conduct improved. Alternatively, the SJA advised that

   if the command felt the LOI would not be useful, then they could initiate a CDI with “a


                                           Page 10 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 11 of 32




   neutral third party” to serve as the IO, and once the investigation was complete, the findings

   could be reviewed to determine the next steps. The command elected to pursue the CDI

   because they had “a lot of suspicions, but [not] a lot of evidence,” and they wanted to “go in

   and dig a little bit more.” This same SJA was then ultimately used by the command as the

   legal advisor in an attempt to make the CDI appear “neutral” in the event the CDI was

   appealed.

29. With the approval to convene a CDI from a “neutral” judge advocate, Lt. Shaw’s command

   began drafting the appointing order. The proposed scope of the investigation covered the

   following alleged violations:


               a. The dissemination of inappropriate information/techniques and
               use of non-standardized instructional methods to junior students
               and aircrew IRT [in relation to] landing on board USS Ship [CQ
               phase]. The scope of these techniques is not limited to only the
               CVN environment, but the VFA-106 F/A-18 FRS syllabus.

               b. The misuse of VFA-106 share drive information, and deliberate
               use of false impressions IOT [in order to] embarrass instructor
               cadre, create false impressions to former VFA-106 students, and
               misrepresent facts IRT racial bias within the unit to the media IOT
               further personal objectives, undermining the chain of command.

               c. The level, appropriateness and integration of the Complainant’s
               relationship to junior students. Specifically, the use of his position
               as a future instructor, more experienced aviator and senior [Lt.] to
               further personal objectives, creating a non-graded evaluation
               system.

               d. Failure to inform, utilize, and allow the chain of command to
               address and solve problems.

               e. Not following orders when directed not to continue to instruct
               and interact with students.

               f. The deliberate allowance of the expiration of his personal SWIM
               PHYS [Aviation Physiology Training and Aviation Water Survival


                                           Page 11 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 12 of 32




               Training Program qualifications] IOT prevent being involved in
               Strike training onboard NAS Fallon, [Nevada].

               g. Allowing junior aircrew to be blamed, ridiculed and mistreated
               after deliberately filing an Inspector General Complaint.

30. After two days of collaboration and discussion on the scope, a CDI was appointed with

   Cmdr. Roberts–the former head of the LSO school, and thus a significant influence in the

   community which had been conducting the illegal bottle bets–to serve as the IO. The scope

   of the CDI changed drastically from the draft, and was reduced to the following:

               a. The dissemination of inappropriate information/techniques and
               use of non-standardized/reviewed instructional methods to junior
               students and aircrew IRT CAT-1 Carrier Qualification. The scope
               of your inquiry is not limited to only the CVN [carrier]
               environment, but also the VFA-106 F/A-18 FRS syllabus, and
               whether the instruction provided by [Lt. Shaw] comports with the
               Naval Air Training and Operating Procedures Standardization.

               b. The misuse of VFA-106 share drive information and sharing
               inappropriate information for unauthorized purposes.

               c. The level, appropriateness and integration of [Lt. Shaw’s]
               relationship to junior students. Specifically, the use of his position
               as an instructor, more experienced aviator and senior lieutenant for
               inappropriate or unauthorized reasons, including, but not limited
               to, his contact with 17-4 student pilots and his alleged direct
               involvement in PRB discussions between a student and the PCO
               [prospective commanding officer].

31. Shortly after being appointed as the IO, Cmdr. Roberts sent an email stating that he was

   appointed as “the investigating officer into a [VFA-]106 IP [Lt. Shaw] who has been f*****g

   some s**t up in all our worlds,” and that he was specifically appointed because “[t]hey

   need[ed] a bullet-proof O-5 willing to kamikaze this guy.” He concluded his email stating

   that he was “looking forward to it in a very weird way.”




                                           Page 12 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 13 of 32




32. Throughout the investigation, Cmdr. Roberts engaged in questionable “investigative

   techniques,” to include:

          a. Shaping witness statements: In approximately 30 instances, Cmdr. Roberts sent

   witnesses and non-CDI personnel his personally prepared LSO recommendation document

   with his perceived acceptable techniques for carrier landings, as well as witness statements

   from other CDI witnesses. He also provided the witnesses with proposed language for their

   statements which Cmdr. Roberts said would help him substantiate his findings and

   recommendations against Lt. Shaw.

          b. Creating bias against Lt. Shaw: In at least 20 instances, Cmdr. Roberts attempted to

   create witness bias against Lt. Shaw by disclosing Lt. Shaw’s previous IG filings, and

   opining that Lt. Shaw would likely file more IG complaints in the future. Commander

   Roberts also requested multiple “offline” conversations with senior naval personnel in

   positions that could influence Lt. Shaw’s career, and discouraged them from having Lt. Shaw

   join their squadrons.

          c. Exclusion of favorable or exculpatory evidence: Cmdr. Roberts purposefully

   excluded statements from the CDI witnesses who provided testimony in support of Lt. Shaw.

   One in particular informed Cmdr. Roberts that he had served with Lt. Shaw at his previous

   command, VFA-131, and that while there, Lt. Shaw, with the assistance of this individual

   who was also an LSO, had developed CQ training materials that were known within the

   command (thereby impacting Cmdr. Roberts’ ability to argue that Lt. Shaw taught techniques

   unknown by the command or in violation of any order from VFA-131 not to instruct the

   material). After Cmdr. Roberts learned of this information, he declined to receive a written




                                          Page 13 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 14 of 32




   statement from the witness, stating “he had pretty much gotten everything he needed or

   wanted for his investigation at that point.”

33. It was readily apparent that Cmdr. Roberts’ sole purpose in conducting the CDI was to assist

   the command in justifying future actions. By May 24, 2018, well over a month before the

   investigation concluded, and after only speaking with five witnesses (two of whom were

   provided draft statements by Cmdr. Roberts), Cmdr. Roberts sent an email to the command

   stating he already had enough information to justify convening a FNAEB, which is a

   subjective review board convened under MILPERSMAN 1610-020 to determine whether the

   individual should be allowed to continue serving as a Naval Aviator.

34. On June 25, 2018, Naval Criminal Investigative Services (NCIS) was contacted by Cmdr.

   Roberts to open an investigation on Lt. Shaw for allegedly recording videos in flight

   simulators at VFA-106 and for sharing the videos (supposed classified information). This

   was presumably based on Cmdr. Robert’s interview of one of the CDI witnesses, Lt. Keedy,

   who said Lt. Shaw showed him a video of what he (Lt. Keedy) believed was a flight

   simulator. Despite Lt. Keedy stating that he saw no classified information in the videos,

   Cmdr. Roberts sought an investigation into Lt. Shaw for mishandling classified information.

   The NCIS agent was briefed on this information, and found insufficient evidence to initiate

   an investigation–even with the low threshold burden of proof required for the initiation of an

   investigation and the titling of a subject. On July 3, 2018, Lt. Col. Nesbitt, without sufficient

   command authority and evidence to do so, then suspended Lt. Shaw’s access to classified

   information on the basis of the same unsubstantiated allegation. An incident report was also

   placed in Lt. Shaw’s Joint Personnel Adjudication System (JPAS) Account, triggering an

   investigation by the DoD Consolidated Adjudication Facility (CAF) into whether Lt. Shaw


                                           Page 14 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 15 of 32




   should be permitted to retain his security clearance, and ultimately a

   recommendation/preliminary determination by DoD CAF to revoke Lt. Shaw’s security

   clearance.

35. On July 19, 2018, upon best information and belief, Cmdr. Roberts emailed a draft copy of

   the CDI from his personal email account to another person stating, “Let the light at the end of

   the tunnel be a train. May this attachment be that train.” Commander Roberts recommended

   the command take criminal action against Lt. Shaw.

36. Following his review of the CDI, Cmdr. Brandon Scott (then-current VFA-106 CO), notified

   Lt. Shaw that he would be convening a Human Factors Board (HFB)–designed to assess

   personal issues negatively impacting flight performance, even though Lt. Shaw had shown no

   poor flight performance and had been prohibited from flying months earlier. The HFB

   convened on August 2, 2018. Three of the four members of the HFB were permitted to

   review the CDI prior to the HFB convening (a copy of which had not been provided to Lt.

   Shaw, despite his request).

37. Around the same time, Cmdr. Scott issued Lt. Shaw Temporary Assigned Duty (TAD) orders

   to the Air Operations Department at the base control tower. He was relegated to the corner of

   the Assistant Operations Officer’s Office for approximately 1 month, after which he was

   moved to the lobby (where he remains to this day), essentially as a public display and

   warning to others on what consequences to expect should they also report wrongdoings.

38. On or about August 15, 2018, Lt. Shaw was notified that the DoD IG would be investigating

   potential whistleblower reprisal against him by Lt. Col. Nesbitt (VFA-106 XO), Cmdr.

   Weyenberg (former VFA-106 CO), Cmdr. Roberts (CDI IO), and Cmdr. Scott (then-current,

   now-former, VFA-106 CO).


                                          Page 15 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 16 of 32




39. On August 29, 2018, pursuant to Cmdr. Robert’s recommendation for disciplinary action, Lt.

   Shaw was offered NJP under Article 15, UCMJ, alleging five specifications of Article 92

   (Failure to obey order or regulation): (1) that Lt. Shaw failed to obey lawful orders issued at

   both VFA-131 and VFA-106 not to teach techniques detailed in the “F-18 Ball Flying

   Techniques” white paper; (2) that Lt. Shaw failed to obey an order not to use a recording

   device inside a flight simulator by making a recording at some point between September

   2016 and January 2018; (3) that Lt. Shaw failed to follow an order by Lt. Col. Nesbitt by

   having communication with Lt. j.g. Rojeski on divers occasions between May 3, 2018 and

   July 20, 2018; (4) that Lt. Shaw failed to obey an order by Lt. Col. Nesbitt not to enter the

   F/A-18 Flight Simulator Facility student ready room; and (5) that Lt. Shaw failed to obey an

   order from Lt. Col. Nesbitt not to instruct SPs in phases he was not qualified to teach.

40. Upon advice of military defense counsel, and knowing that the allegations were based on

   evidence derived from a faulty investigation (despite the fact he was still precluded from

   reviewing the CDI, and that other officers, outside the chain-of-command and without a

   “need to know”–to include offers in a separate unit in a separate state: VT-21, a unit in

   Kingsville, Texas–had been permitted to review, and/or were informed of the content of, the

   investigation) Lt. Shaw exercised his right to refuse NJP and demanded that the command try

   him on these alleged charges by trial at a court-martial. Following discussion with an SJA,

   Cmdr. Scott elected not to pursue court-martial charges. This is presumably because the SJA

   advised that the evidence gathered during the CDI was not only unreliable and tainted by

   unlawful whistleblower retaliation, but that there was insufficient evidence to sustain a

   conviction on any of the alleged charges.




                                          Page 16 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 17 of 32




41. Instead of pursuing criminal charges, which would be subject to judicial scrutiny and afford

   Lt. Shaw the right to have a detailed military defense counsel, Cmdr. Scott, by and through

   the direction and convening authority power of Rear Adm. Kelley, elected to convene a

   FNAEB, which is an administrative action solely under the discretion and direction of the

   chain of command, and at which Lt. Shaw is not afforded the right to counsel. The use of a

   FNAEB is almost exclusively reserved for instances resulting in damage to aircraft or gross

   error while flying, and not the supposed violations committed by Lt. Shaw. He was notified

   on October 3 that the board was to be held on October 9, 2018 (despite having pre-approved

   leave for October 5 – 9, 2018). The same charges previously presented at NJP were used as

   the bases for the FNAEB.

42. The FNAEB was held over several days in October 2018–the length and delay of which was

   largely due to myriad procedural violations which caused multiple adjournments of the

   board. A bulk of the evidence presented by the command at the hearing was the retaliatory

   CDI. One of the main government witnesses presented at the FNAEB was Lt. Col. Nesbitt.

   He testified that he gave certain in-person orders to Lt. Shaw on dates that Lt. Shaw was not

   even physically present at VFA-106, but rather on leave. As an attempt to corroborate his

   testimony, the government provided a copy of, what was purported to be, Lt. Col. Nesbitt’s

   personal diary that reflected certain dates he says he spoke with Lt. Shaw. The diary was

   directly sourced from Lt. Col. Nesbitt.

43. In the midst of the FNAEB, on or about October 11, 2018, Lt. Shaw was notified that his

   promotion to Lt. Cmdr. was being withheld.




                                             Page 17 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 18 of 32




44. The Senior Member of the FNAEB issued his final report on October 23, 2018, in which he

   recommended a Class B(1) classification, which would terminate Lt. Shaw’s flight status

   while retaining his right to wear the insignia of a Naval Aviator.

45. On October 31, 2018, Lt. Shaw was provided a copy of the FNAEB report, along with a

   Report of Officer Misconduct which recommended that Lt. Shaw “show cause” for his

   retention in the Navy. Enclosed with the FNAEB report was a copy of Lt. Col. Nesbitt’s

   journal.

46. On November 2, 2018, the CNAL SJA, Lt. Cmdr. Colberg, confirmed that the CDI was still

   considered “open,” as it had not yet been approved or endorsed by the higher chain of

   command. This means all administrative and disciplinary action taken as a result of the CDI

   up to that point, to include the HFB, NJP, FNAEB, and Report of Officer Misconduct, were

   premature.

47. Lieutenant Shaw submitted a rebuttal to both the FNAEB report and Report of Officer

   Misconduct on November 14, 2018, with a request that Cmdr. Scott and Lt. Col. Nesbitt be

   recused from the decision making process as both individuals were under investigation by the

   DoD IG for whistleblower reprisal.

48. Despite the request for his recusal, Cmdr. Scott none the less endorsed both the Report of

   Officer Misconduct and the FNAEB Report, recommending that Lt. Shaw be “detached for

   cause,” removed from the Fiscal Year 19 Lt. Cmdr. Promotion List, ordered to show cause

   for retention in the Navy, and that he receive a Class B(2) classification, which is termination

   of his flight status and revocation of his right to wear Naval Aviator wings–a more severe

   recommendation than the one provided by the FNAEB, and, upon best information and

   belief, possibly one of the most severe outcomes of all FNAEBs ever held in the Navy.


                                          Page 18 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 19 of 32




49. On November 19, 2018, a day after endorsing the FNAEB report, Cmdr. Scott endorsed the

   underlying retaliatory CDI, which had been pending his endorsement for three months.

50. Around the same time, Cmdr. Scott also “unfavorably” closed the incident report in JPAS,

   resulting in DoD CAF issuing a notice of proposed revocation of Lt. Shaw’s security

   clearance nearly one year later, in October 2019.

51. On December 31, 2018, Lt. Shaw’s Aviation Career Incentive Pay (ACIP), or “flight pay,”

   was suspended in accordance with the FNAEB instruction governing Class B

   recommendations. This resulted in Lt. Shaw being deprived of $650 in pay per month. In

   addition to the monthly pay cut, the suspension was backdated to October 23, 2018, the date

   of the FNAEB report, resulting in Lt. Shaw being indebted to the Navy for $801.67.

52. In January 2019, Cmdr. Scott also authored an adverse Fitness Report, documenting the

   alleged misconduct that had never been adjudicated.

53. Beginning in January 2019, there was constant coordination between Lt. Shaw’s civilian

   attorney and Rear Adm. Kelley’s office to meet with him regarding his endorsement of the

   FNAEB report. For nearly one year, Rear Adm. Kelley’s office continuously delayed

   rendering a decision. This was, in part, due to the fact that the DoD IG investigation, which

   implicated many of the officers who had a hand in the FNAEB, was on going, as well as the

   on-going EO investigation initiated by Vice Adm. Miller.

54. In May 2019, Lt. Shaw was notified that he had not been selected for Aviation Department

   Head by the screening board–a necessary billet for any officer desiring to succeed in his or

   her Naval career.

               DoD IG Investigation: Substantiation of Whistleblower Reprisal.




                                          Page 19 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 20 of 32




55. On June 12, 2019, the DoD IG informed Lt. Shaw that it had substantiated whistleblower

    reprisal against Lt. Shaw by Lt. Col. Nesbitt, Cmdr. Weyenberg, and Cmdr. Roberts. The

    DoD IG specifically found that the CDI had been initiated to “punish, harass, and ostracize”

    Lt. Shaw. The DoD IG recommended the Secretary of the Navy take appropriate action to

    remedy any harm to Lt. Shaw’s career which resulted from the actions of these individuals.

56. As a result of these findings, on August 5, 2019, Lieutenant Colonel Nesbitt was relieved of

    his position as the XO of VFA-106. 2

57. The very next day, August 6, 2019, Cmdr. Scott convened a “command climate” survey. The

    use of the word “command” is misleading; only IPs were interviewed. The survey, which

    concluded on August 21, 2019, purposefully omitted ground officers, SPs, and the hundreds

    of enlisted personnel within VFA-106. From the concentration of comments focused solely

    on Lt. Shaw as well as the consistency of language within the various responses, it appears

    that those surveyed were instructed by the higher command to provide answers that were

    damning to Lt. Shaw. And, given the timing of this survey in close proximity to the Tailhook

    convention in September 2019, it appears that the survey was conducted as a means to garner

    “evidence” against Lt. Shaw and an attempt to subvert the DoD IG’s findings.

58. The Tailhook Association Convention took place September 5-8, 2019. This convention is

    highly publicized and attended by many throughout the Naval fleet as well as retired Naval

    Aviators. Prior to a questions-and-answer panel conducted by several Flag Officers, to
2
  See https://www.navytimes.com/news/your-navy/2019/08/09/navy-fires-marine-xo-of-the-
gladiators/ (last visited February 7, 2020). Lieutenant Colonel Nesbitt was then reinstated in
September 2019; notwithstanding the Secretary of the Navy’s affirmation of the DoD IG’s
finding of whistleblower retaliation, Lt. Col. Nesbitt continues to serve in this position and
continues to instruct pilots. See https://www.navytimes.com/news/your-
navy/2019/09/14/marines-clear-xo-fired-from-the-navys-gladiators/ (last visited February 7,
2020).


                                           Page 20 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 21 of 32




   include Vice Adm. Miller and Rear Adm. Kelley, Vice Adm. Miller notified the panelists

   that there would be a question presented to the panel about an IG investigation and that Rear

   Adm. Kelley would be answering the question–in other words, a question was planted for

   specific purpose of being addressed by Rear Adm. Kelley. The question was posed by two

   IPs from VFA-106, Cmdr. Caponigro (VFA-106 Operations Officer who was serving as the

   XO following Lt. Col. Nesbitt’s relief from command) and Lt. Cmdr. Scarbro (who also

   happened to have served as a member on Lt. Shaw’s FNAEB); they asked the panel if the

   senior leadership in the Navy was doing anything to protect mid-level officers against junior

   officers who “weaponized” the IG against their bosses. Rear Admiral Kelley prefaced his

   response with, “That’s a delicate question.” He then stated that that the DoD IG is an

   “independent” organization, exclusive of the Navy “leadership” on the panel, and that

   unfortunately, the Navy cannot “change” the DoD IG’s findings. The Navy leadership are

   concerned that someone “abused” the IG system (i.e., Lt. Shaw), and that the Navy

   leadership are trying to see what preventions they can have the DoD IG put in place to ensure

   lower level individuals cannot abuse the IG system in the future. Rear Admiral Kelley

   concluded his remarks by stating that the Navy itself will have to make sure that any internal

   investigations it conducts (such as the CDI into alleged misconduct by Lt. Shaw) are

   perfectly “clean.” In other words, it matters not the intent behind a CDI; it only matters that

   they ensure it is “appellate proof” so that any allegation which is initiated as whistleblower

   retaliation cannot be overturned.

59. On December 16, 2019, Mr. Gregory Slavonic, Assistant Secretary of the Navy (Manpower

   and Reserve Affairs), by and through the direction of the Secretary of the Navy, and upon

   review of the DoD IG findings, invalidated the CDI, and ordered the following to occur: (1)


                                           Page 21 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 22 of 32




   Correct and/or remove any adverse or derogatory material that resulted from the invalid CDI;

   (2) no later than December 18, 2019, advise the DoD CAF that the CDI (which formed the

   basis for the incident report in JPAS, suspension of Lt. Shaw’s access to classified

   information, and the recommendation for revocation of Lt. Shaw’s security clearance) had

   been invalidated; (3) Chief of Naval Personnel (CNP) must determine whether Lt. Shaw's

   professional or promotion opportunities may have been impacted as a result of reprisal,

   retaliation, and restriction and, if so, CNP is ordered to take remedial action; and (4) Cmdr.

   Weyenberg and Lt. Col. Nesbitt are to be subjected to a retirement grade determination

   (RGD), which will be adjudicated by Mr. Slavonic. All corrective action was ordered to be

   completed by February 14, 2020.

60. On January 10, 2020, Defendant Mr. Modly provided notice of these actions to

   Representative Elaine G. Luria. In this correspondence, Defendant Mr. Modly wrote that “the

   actions found by the DODIG are the exception–not the norm–and are not consistent with the

   Navy and Marine Corps values of honor, courage, and commitment.” In the same

   correspondence, the Assistant Secretary authorized the convening of a second CDI into

   similar bases as the first CDI. This disposition was approved by the Secretary of the Navy in

   correspondence to Representative Elaine G. Luria of January 10, 2020. An appeal of this

   disposition is pending.

                             Continued Retaliation and Defamation.

61. On or about the same day the Secretary authored his correspondence to Representative Luria,

   Defendant Adm. Grady initiated a second CDI into Lt. Shaw with nearly the exact same

   scope as the previous CDI: (1) whether Lt. Shaw, without authorization, recorded F/A-18

   Tactical Operational Flight Trainer sessions; and (2) whether Lt. Shaw was conducting


                                          Page 22 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 23 of 32




   unauthorized training (such as Velocity Vector), or was otherwise outside the normal training

   phases. Upon best information and belief, the IO for this CDI, Captain (Capt.) Charles

   Hampton, U.S. Navy, serves as the Executive Assistant to Defendant Adm. Grady. Upon

   best information and belief, Capt. Hampton has been utilizing his private and personal email

   to conduct the investigation and correspond with witnesses, and that Capt. Hampton has been

   ordered to disregard any exculpatory evidence from the previous investigation or obtained

   during this investigation.

62. Upon best information and belief, this second CDI is being conducted as deflection and to

   absolve the senior Navy leadership (i.e., Rear Adm. Kelley, Vice Adm. Miller, and Adm.

   Grady) of knowingly permitting racial discrimination within the Navy. Each one of these

   three officers was involved with the EO investigation of the two African American SPs who

   were wrongfully discharged from F/A-18 training at VFA-106 due to racial bias and

   discrimination. If Lt. Shaw can be deemed unsafe to fly, then the senior Navy leadership are

   better able to justify unsubstantiating the allegations of racial discrimination in the respective

   EO investigation. Thus, the second CDI is not only retaliatory, but is being used to “clean

   up” other internal Navy investigations which have highlighted the systemic racial

   discrimination within the Navy’s Aviation community, and specifically VFA-106.

63. Upon best information and belief, Capt. Hampton has been directed to use his personal email

   to correspond with witnesses and to conduct the investigation to avoid potential disclosure of

   the emails in any request made to the Navy under the Freedom of Information Act or Privacy

   Act.

61. On January 16, 2020, Lt. Col. Nesbitt, Cmdr. Roberts, and Cmdr. Weyenberg, by and

   through their counsel, Mr. Timothy C. Parlatore, filed a retaliatory complaint with the DoD


                                           Page 23 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 24 of 32




   IG alleging that the DoD IG investigator who substantiated the whistleblower retaliation by

   these three individuals against Lt. Shaw was biased. In this DoD IG complaint, Lt. Col.

   Nesbitt, Cmdr. Roberts, and Cmdr. Weyenberg alleged numerous false allegations of

   criminal misconduct by Lt. Shaw in an attempt to defame Lt. Shaw. One allegation in

   particular was that Lt. Shaw had come into possession of Lt. Col. Nesbitt’s notebook (which

   was introduced by Lt. Col. Nesbitt at the FNAEB, and included as an enclosure to the final

   FNAEB report, of which the command was required to provide to Lt. Shaw) by “unlawfully

   search[ing] [Lt. Col.] Nesbitt’s office to make copies for himself.” Lt. Col. Nesbitt knew this

   to be a false statement, as he himself provided the copy of the notebook (which he fabricated

   for purposes of attempting to corroborate his false testimony) at the FNAEB. Such an

   allegation, especially a false one, was made for no other purpose than to defame Lt. Shaw.

62. Attached to this complaint was an unredacted copy of the “command” climate survey

   conducted between August 6, 2019 and August 21, 2019. Upon best information and belief,

   Mr. Parlatore obtained the survey, which was replete with reference to Lt. Shaw, from one of

   his three clients: Lt. Col. Nesbitt, Cmdr. Weyenberg, or Cmdr. Roberts.

63. Mr. Parlatore has been distributing this IG complaint with the appendices to various non-

   governmental organizations as well as various United States congressional offices.

64. In addition to the recent DoD IG complaint, Mr. Parlatore has been submitting additional

   correspondence requesting various congressional members overturn the decision of ASN

   (M&RA). Enclosed with this correspondence, which has since be distributed throughout the

   Naval Aviation community, was a copy of the original CDI conducted by Cmdr. Roberts. In

   this correspondence, Mr. Parlatore alleged that Lt. Shaw had committed theft of intellectual

   property by obtaining a patent for “Operator training and maneuver refinement system for


                                          Page 24 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 25 of 32




   powered aircraft,” which Mr. Parlatore falsely claimed “contain[ed] a description that looks

   suspiciously familiar to a description of the F/A-18 Flight Control System” that is made by

   Boeing.

65. Since the inception of the original CDI, and in addition to the various adverse personnel and

   administrative actions he has suffered (despite those adverse actions having been ordered to

   be set aside), Lt. Shaw has been ostracized, treated like a criminal, and precluded from

   flying. He suffered grave reputational harm; given the small environment that is the active,

   retired, and former Naval aviation community, this reputational harm will continue to plague

   him even after he is able to leave the Navy. He has also been placed on legal hold, which has

   precluded him voluntarily leaving the Navy, despite the expiration of his service obligation.

   Not only is he now being held past his end of obligation, but he is being precluded from

   resigning his commission – the only thing that would allow him some escape from this now-

   never-ending, vicious cycle of retaliation.

66. Following the commencement of this actions, Defendant Parlatore informed Lt. Shaw that he

   has a copy of the FNAEB documents.

                                 FIRST CAUSE OF ACTION
                                (Administrative Procedure Act)

Adm. Grady’s Initiation of a Second Command Investigation is Arbitrary, Capricious, and
                                 an Abuse of Discretion.

67. The APA permits review of final agency action; the final agency action may be set aside if it

   is arbitrary, capricious, and an abuse of discretion.

68. It has been substantiated that the CDI initiated by Cmdr. Weyenberg and Lt. Col. Nesbitt,

   and investigated by Cmdr. Roberts, was whistleblower retaliation, taken as retaliatory action

   against Lt. Shaw for filing several protected communications regarding the “bottle bets” and


                                           Page 25 of 32
      Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 26 of 32




   the systemic racial discrimination within VFA-106.

69. The original CDI, and all negative actions taken as a result of the CDI, have been ordered set

   aside by Defendant Mr. Modly. The setting aside of the retaliatory CDI constitutes final

   agency action.

70. The initiation of a second CDI, after the first CDI covering the exact same scope had been

   ordered set aside by Defendant Modly, is not only in direct contradiction to Defendant

   Modly’s orders, but is arbitrary, capricious, and an abuse of discretion. Indeed, it appears that

   this second CDI is being used to legitimize further adverse action against Lt. Shaw, and as

   deflection from further scrutiny of the Navy’s attitude towards minorities and African

   American Officers/Pilots.

71. Accordingly, the second CDI should be set aside.

                                SECOND CAUSE OF ACTION
                                (Administrative Procedure Act)

   Adm. Grady’s Initiation of a Second Command Investigation is Contrary to Law: the
                         Military Whistleblower Protection Act

72. The APA permits review of final agency action; the final agency action may be set aside if it

   is contrary to law.

73. The Military Whistleblower Protection Act, 10 U.S.C. § 1034, prohibits any person from

   taking, withholding, or threatening to take any personnel action against a member of the

   Armed Forces as reprisal for making or preparing any protected communications.

74. A protected communication is any lawful communication to a Member of Congress or an IG

   which a member of the Armed Forces reasonably believes reports a violation of law or

   regulation.

75. It has been substantiated that the CDI initiated by Cmdr. Weyenberg and Lt. Col. Nesbitt,


                                           Page 26 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 27 of 32




   and investigated by Cmdr. Roberts, was whistleblower retaliation, taken as retaliatory action

   against Lt. Shaw for filing several protected communications regarding the “bottle bets” and

   the systemic racial discrimination within VFA-106.

76. The original CDI, and all negative actions taken as a result of the CDI, have been ordered set

   aside by Defendant Mr. Modly. The setting aside of the initial retaliatory CDI constitutes

   final agency action.

77. The initiation of a second CDI for the exact same scope as the first CDI, after the first CDI

   was set aside as an act of Military Whistleblower Reprisal, and for which the DON and

   Defendant Adm. Grady knows was reprisal against Lt. Shaw for having made protected

   communications, now constitutes Military Whistleblower Reprisal.

78. The initial investigation was contrary to law; the second CDI is similarly contrary to law.

   Accordingly, the second CDI should be set aside.

                                   THIRD CAUSE OF ACTION
                                  (Administrative Procedures Act)

     Adm. Grady’s Initiation of a Second Command Investigation is Contrary to Law: 10
                                  U.S.C. § 932 (Retaliation).


79. The APA permits review of final agency action; the final agency action may be set aside if it

   is contrary to law.

80. Article 132, UCMJ, 10 U.S.C. § 932, prohibits retaliation.

81. The elements of Article 132, UCMJ, are: (1) that the accused wrongfully took an adverse

   personnel action against any person; and (2) that, at the time of the action, the accused

   intended to retaliate against any person for making a protected communication.

82. It has been substantiated that the CDI initiated by Cmdr. Weyenberg and Lt. Col. Nesbitt,



                                           Page 27 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 28 of 32




   and investigated by Cmdr. Roberts, was whistleblower retaliation, taken as retaliatory action

   against Lt. Shaw for filing several protected communications regarding the “bottle bets” and

   the systemic racial discrimination within VFA-106.

83. The original CDI, and all negative actions taken as a result of the CDI, have been ordered set

   aside by Defendant Mr. Modly.

84. The initiation of a second CDI for the exact same scope as the first CDI, after the first CDI

   was set aside as an act of Military Whistleblower Reprisal, and for which Defendant Adm.

   Grady, who is a person subject to the UCMJ, knows was reprisal against Lt. Shaw for having

   made protected communications, now constitutes retaliation.

85. The initial investigation was contrary to law; the second CDI is similarly contrary to law.

   Accordingly, the second CDI should be set aside.

                                  FOURTH CAUSE OF ACTION
                                 (Administrative Procedures Act)

     Adm. Grady’s Initiation of a Second Command Investigation is Contrary to Law: 10
                                  U.S.C. § 881 (Conspiracy).


86. The APA permits review of final agency action; the final agency action may be set aside if it

   is contrary to law.

87. Article 81, UCMJ, 10 U.S.C. § 881, prohibits conspiracies.

88. The elements of this offense are: (1) that the accused entered into an agreement with one or

   more persons to commit an offense under the UCMJ; and (2) that, while the agreement

   continued to exist, and while the accused remained a party to the agreement, the accused or at

   least one of the co-conspirators, performed an overt act for the purpose of bringing about the

   object of conspiracy.



                                           Page 28 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 29 of 32




89. Admiral Grady conspired with Vice Adm. Miller and Rear Adm. Kelley to retaliate against

   Lt. Shaw.

90. Once it was discovered that the initial CDI had been set aside, as well as all negative actions

   derived from the CDI, the three officers conspired to further retaliate against Lt. Shaw.

91. The overt step in completing this conspiracy was Adm. Grady’s convening of the second

   retaliatory CDI.

92. Such acts renders the second CDI contrary to law. Accordingly, the second CDI should be set

   aside.

                               FIFTH FIRST CAUSE OF ACTION
                                        (Privacy Act)

    The DON’s release of the command climate survey without redacting Lt. Shaw’s name
          certain documents was in violation of the Privacy Act, 5 U.S.C. § 552a.


67. The Privacy Act prohibits disclosure of any record contained in a system of records by any

   means of communication to any person, or to another agency, except pursuant to a written

   request by, or with the prior written consent of, the individual to whom the record pertains.

68. The command climate survey conducted in August 2019 was a record maintained by the

   DON, in which Lt. Shaw is explicitly named myriad times.

69. The record, in its entirety, without Lt. Shaw’s name being withheld, and without the consent

   of Lt. Shaw, was intentionally provided to Defendant Mr. Parlatore.

70. The original CDI conducted by CDR Roberts was a record maintained by the DON, in which

   Lt. Shaw is explicitly named (and investigated).

71. The record, in its entirety, without Lt. Shaw’s name being withheld, and without the consent

   of Lt. Shaw, was intentionally provided to Defendant Mr. Parlatore.



                                           Page 29 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 30 of 32




72. The FNAEB report into Lt. Shaw, including all appendages, was a record maintained by the

   DON.

73. The record, in its entirety, without the consent of Lt. Shaw, was intentionally provided to

   Defendant Mr. Parlatore.

74. Lt Lieutenant. Shaw has suffered actual pecuniary harm as a result of these disclosures.

75. Accordingly, the DON is liable for all actual and statutory damages, attorney’s fees, and

   costs.

                                 SIXTH CAUSE OF ACTION
                                       (Privacy Act)


    Defendant Mr. Parlatore’s Access to the Command Climate Survey was in Violation of
                                      the Privacy Act.


76. The Privacy Act precludes an individual from knowingly and willfully requesting or gaining

   access to a record about an individual under false pretenses.

77. Defendant Mr. Parlatore surreptitiously used his clients to gain access to information on Lt.

   Shaw that is protected by the Privacy Act, which includes: (1) the original CDI into Lt.

   Shaw; and (2) the Command Climate Survey.

78. Such actions were under false pretenses, and have served his and his clients’ own unlawful

   actions.

79. Lt. Shaw has suffered actual pecuniary harm as a result of this disclosure.

80. Accordingly, Mr. Parlatore is liable for all actual and statutory damages, attorney’s fees, and

   costs.




                                           Page 30 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 31 of 32




                          SEVENTH SECOND CAUSE OF ACTION
                                    (Libel per se)

                      Defendant Mr. Parlatore has Committed Libel Per Se.


76. Any written or printed statement which falsely charges another with the commission of a

   crime is libelous per se.

77. In the filing of the IG complaint on behalf of his three clients (Lt. Col. Nesbitt, Cmdr.

   Roberts, and Cmdr. Weyenberg), Mr. Parlatore inferred that Lt. Shaw had unlawfully

   trespassed on either government or private property in order to obtain a copy of Lt. Col.

   Nesbitt’s notebook–the very same one produced by Lt. Col. Nesbitt at Lt. Shaw’s FNAEB.

   Specifically, Mr. Parlatore asserted: “It is unknown how LT Shaw came to possess a copy of

   LtCol Nesbitt’s notebook in the first place. It appears that he either unlawfully searched

   LtCol Nesbitt’s office to make copies for himself or received copies from [the DoD IG]..

   Either possibility is a very serious and deeply concerning issue.”

78. Mr. Parlatore knows this to be false, and yet he provided the false statement, inferring that Lt.

   Shaw had committed a “very serious” crime. Mr. Parlatore then distributed the IG complaint

   to several third party individuals, without a need to know, such as various Congressional

   staffers and Non-Governmental Agencies.

79. In his recent correspondence, submitted to U.S. Representative Elaine Luria, Mr. Parlatore

   alleged that Lt. Shaw had committed theft of intellectual property when he filed for a patent

   that had, according to Mr. Parlatore, a description similar to the F/A-18 Flight Control

   System – thereby committing theft of intellectual property from Boeing. This is false, and

   Mr. Parlatore knows it to be false.

80. In publishing these statements about Lt. Shaw, Mr. Parlatore has committed libel per se. He


                                            Page 31 of 32
       Case 1:20-cv-00410-RDM Document 24-1 Filed 04/17/20 Page 32 of 32




   is liable to Lt. Shaw for all statutory damages, attorney’s fees, and costs.

                                             RELIEF

Wherefore, Lt. Shaw prays that this Honorable Court conduct a speedy hearing and direct the

following relief:

       1. That the second CDI be terminated;

       1. That Lt. Shaw be awarded full compensation for all damages incurred, to include

           presumed damages;

       2. That Lt. Shaw be awarded the costs and reasonable attorney's fees incurred in

           bringing this action, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412

           and the Privacy Act, 5 U.S.C. § 552a; and

       3. Such other relief as may be deemed necessary or appropriate in order to accord full

           and complete relief.

       4. Lieutenant Shaw demands a jury trial on all causes of action permitted to be tried

           before a jury.

                                              Respectfully submitted,


                                              ______/s/ Eric S. Montavo ________
                                              Eric S. Montalvo, DC Bar No. 993206
                                              THE FEDERAL PRACTICE GROUP
                                              1750 K Street N.W., Suite 900
                                              Washington, D.C. 20006
                                              Telephone:    (202)862-4360
                                              Facsimile:    (888)899-6053
                                              emontalvo@fedpractice.com

Dated: February 12, 2020                      Attorney for Plaintiff




                                           Page 32 of 32
